FILED
                            NOT FOR PUBLICATION                             JUL 13 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSE LUIS MEJIA-GARCIA,                          No. 08-70082

              Petitioner,                        Agency No. A077-585-674

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:      ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Jose Luis Mejia-Garcia, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s continuous physical presence determination, Gutierrez v.

Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008); Kaur v. Gonzales, 418 F.3d 1061,

1064 (9th Cir. 2005), we deny the petition for review.

      Substantial evidence supports the agency’s finding that Mejia-Garcia failed

to establish the requisite continuous physical presence where the record contains a

signed Notice and Request for Disposition form stating that he was giving up his

right to a hearing before an IJ and agreeing to return to Mexico. See Vasquez-

Lopez v. Ashcroft, 343 F.3d 961, 973 (9th Cir. 2003); see also 8 C.F.R.

§ 240.64(b)(3).

      In light of our disposition, we need not address Mejia-Garcia’s adverse

credibility contentions.

      Mejia-Garcia’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED.




                                          2                                   08-70082